Citation Nr: 1103222	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for burn scars of the right 
wrist.

3.  Entitlement to service connection for residuals of rheumatic 
fever, to include erectile dysfunction and sterility.

4.  Entitlement to service connection for Reiter's syndrome, 
claimed as due to a contaminated injection.

5.  Entitlement to service connection for residuals of pneumonia, 
to include chronic pleural effusion.

6.  Entitlement to service connection for residuals of an eye 
injury, claimed as due to an explosion.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant was in the Army National Guard from January to 
October 1963; the California Army National Guard from October 
1963 to March 1969; the U.S. Army Reserves from March to October 
1969; and the New Mexico Army National Guard from January 1979 to 
March 1983.  He had verified active duty for training (ACDUTRA) 
in the California Army National Guard from February 8, 1963, to 
August 7, 1963, as well as from in August 8, 1964, to August 22, 
1964; August 17, 1965 to August 28, 1965; from August 10, 1966, 
to August 27, 1966; from July 8, 1967, to July 22, 1967; and from 
July 6, 1968, to July 20, 1968.  Other periods of ACDUTRA were 
from July 14, 1979, to July 28, 1979; from July 12, 1980, to July 
26, 1980; and from August 7, 1982, to August 21, 1982.  His 
service records also indicate that he was ordered to temporary 
state active duty from August 14 to August 16, 1965, for Watts, 
Los Angeles, California, Riot Control, and from February 2 to 
February 13, 1980, at Santa Fe, New Mexico, to quell a prison 
riot.  The appellant also served in the Air National Guard of New 
Mexico from March 1983 to March 1984, but none of his claims are 
noted by him, as indicated in an August 2006 Decision Review 
Officer's Conference Report, to be based on that specified period 
of service. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the VARO in Albuquerque, New 
Mexico, and following a hearing before the Board, sitting at the 
RO in August 2007, it was remanded to the RO through the VA's 
Appeals Management Center (AMC) in Washington, DC, so that 
additional development could be undertaken.  Following the AMC's 
attempts to complete the requested actions, the case has been 
returned to the Board for further review.  

This appeal is herein expanded to include any and all acquired 
psychiatric disorders, inclusive of PTSD and other shown entities 
including depression and alcohol abuse.  See Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (although the appellant's claim 
identifies PTSD without more, it cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or the Secretary obtains in support of the claim).  

The issues of the Veteran's entitlement to service connection for 
residuals of rheumatic fever inclusive of erectile dysfunction 
and sterility and for Reiter's syndrome claimed as due to a 
contaminated injection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The appellant suffered a bout of pneumonia while on ACDUTRA 
resulting in current disability involving pleurisy and X-ray 
changes of minimal fibrosis and/or linear atelectais and scarring 
of both lung bases.  

2.  Notwithstanding the absence of service records documenting 
its occurrence, the record nevertheless indicates that the 
appellant while on ACDUTRA in August 1996 sustained injuries in 
an August 1966 explosion of a gas stove resulting in a corneal 
scar of his left eye and a burn scar of the right wrist, in 
addition to the onset of PTSD with secondary disorders of 
depression and alcohol abuse.  


CONCLUSIONS OF LAW

1.  Residuals of pneumonia involving pleurisy and minimal 
fibrosis and/or linear atelectais and scarring of both lung bases 
shown on postservice chest films were incurred in service.  
38 U.S.C.A. § 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2010).  

2.  A corneal scar of the left eye and a burn scar of the right 
wrist, as residuals of an explosion of a gas stove, was incurred 
in service.  38 U.S.C.A. § 101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2010).  

3.  PTSD and a secondary depressive disorder, not otherwise 
specified, and alcohol abuse, were incurred in service.  
38 U.S.C.A. § 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  as codified in the United States Code, 
its implementing regulations, or the body of law interpretive 
thereof, is obviated.  The same is true with respect to the 
question of whether the AMC substantially complied with the terms 
of the Board's earlier remand.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (2008).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

As provided by 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Notice is also taken that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required inservice stressor, where the 
stressor is related to hostile military or terrorist activity.  
See 75 Fed. Reg. 39843 (2010).  This is not a case where the 
appellant was confronted with hostile military or terrorist 
activity during active duty or ACDUTRA, and, as such, the recent 
regulatory change is not for application in this instance.  

Notice is taken that applicable law and regulation provide that 
compensation shall not be paid if the disability was the result 
of one's own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2010).  With respect to alcohol and drug abuse, Section 8052 of 
the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, prohibits (effective for claims 
filed after October 31, 1990) payment of compensation for a 
disability that is a result of one's own alcohol or drug abuse.  
Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, as in 
this case, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty if 
the injury or disease was a result of willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010).

The United States Court of Appeals for the Federal Circuit has 
held that service connection is warranted for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom of, a 
veteran's service- connected disability.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also 
indicated that claimant could only recover if they can 
"adequately establish that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-connected 
disorder." The Federal Circuit stated that such compensation 
would only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is indeed 
caused by a veteran's primary service- connected disability, and 
where the alcohol or drug abuse disability is not due to willful 
wrongdoing." The Federal Circuit held that compensation is 
precluded in only two situations: (1) for primary alcohol abuse 
disabilities; and (2) for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol abuse, 
which it defined as an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Here, the appellant alleges that he contracted pneumonia during a 
period of ACDUTRA in 1963 and has chronic residuals of that 
episode, including chronic pleural effusion.  He also contends 
that, while on ACDUTRA in August 1966, he was operating a new gas 
stove which exploded and caused burn injuries to his right wrist 
and an eye injury, with resulting chronic disability.  In 
addition, he avers that the stove explosion was a stressor 
leading to the postservice onset of PTSD.  

The evidence of record includes only a portion of the appellant's 
service treatment records and it is noted that, following various 
unsuccessful attempts by VA to obtain the records in question, a 
formal determination was entered by the RO or AMC in March 2010 
as to the unavailability of certain service records, including 
those compiled at Camp Roberts, California, the reported situs of 
the gas stove explosion in or about August 1966.  In light of 
this, the Board recognizes that it must employ a "heightened" 
duty "to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 
Vet. App. 46, 51 (1996) (explaining that precedent does "not 
establish a heightened 'benefit of the doubt,' only a heightened 
duty of the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, and 
to explain its decision when the veteran's medical records have 
been destroyed").

Available service treatment records denote treatment in March 
1963 for a cold with loss of voice and an earache and in April 
1963 for an upper respiratory infection, for which he was later 
hospitalized during April 1963 for treatment of pneumonia, not 
otherwise classified, of the left lower lobe, cause undetermined.  
A July 1963 separation examination and adjunct medical history 
questionnaire were negative for any pertinent complaint or 
finding.  Service treatment records are otherwise negative for 
pertinent complaints, finding, or diagnoses.  

In addition, the appellant offers sworn testimony as to not only 
the inservice hospitalization for pneumonia at Fort, Polk, 
Louisiana, but also the occurrence of an explosion of a gas stove 
he was operating in or about August 1966 at Fort Roberts, 
California, in which he sustained a burn about the right wrist 
and an eye injury.  According to the appellant, he was wearing 
eyeglasses at the time of the August 1966 stove explosion which 
were broken both as to the glass and frames, with broken glass 
entering his eye.  Such is bolstered by the September 2005 
written statement from an individual who served with the 
appellant at Camp Roberts and who indicated that he had observed 
the appellant's reddened face and scorched eyebrows immediately 
after the August 1966 explosion.  Supplemental evidence is 
provided by the appellant's brother and sisters in separate 
statements, received by VA in September 2005, as to their 
knowledge of the appellant's acute illness requiring 
hospitalization during basic training, and/or the gas stove 
explosion in August 1966 following which the appellant reported 
or his siblings observed resulting injuries to his head and face, 
including the eye(s), as well as his hand(s).  

Medical evidence developed postservice includes private medical 
notes compiled in 1990, when complaints of sinus congestion, 
productive cough, and ear pain were set forth in February 1990; 
the diagnoses were of bronchitis and sinusitis.  In October 1990, 
the appellant sought medical assistance for complaints of 
coughing and shortness of breath, for which a probable 
relationship to environmental factors, including solvents to 
which the appellant was exposed while working in a print shop, 
was noted.  Chest X-rays in October 1990 disclosed minimal 
fibrosis or liner atelectasis in both lung bases, and chronic 
appearing scarring in the lower lung fields, despite the 
interpretation of essentially normal chest films.  Such were 
later attributed to a prior inflammatory process.  Further 
testing in January 1992 disclosed linear fibrotic alelectatic 
aiviri of the infrahilar regions of the right and left lung 
bases.  

Regarding PTSD, an undated Vet Center examination yielded a PTSD 
diagnosis based on the Veteran's riot police duties, as well as 
the gas stove explosion in August 1966.  A November 2003 
examination by a private mental health professional resulted in 
entry of a PTSD diagnosis based on the appellant's duties during 
riots in Los Angeles and during a prison uprising.  Evaluation in 
December 2005 by a private medical professional culminated in 
entry of diagnoses of a pain disorder and a major depressive 
disorder with PTSD features due to three inservice events, 
including the stove explosion, and the suicide of the appellant's 
brother.  A psychological evaluation conducted in June 2008 upon 
referral from the Vet Center disclosed PTSD due to various 
stressors, inclusive of the inservice gas stove explosion.  

For clarification purposes, the Board by its February 2008 
remand, requested that VA examinations with opinions be obtained.  
A VA eye examination in July 2009 disclosed a corneal scar of the 
left eye, as a residual of a prior eye injury, which the examiner 
determined may or may not have been secondary to inservice trauma 
in the gas stove explosion, but the examiner could not ultimately 
determine its etiology without resort to speculation.  The VA eye 
examiner specifically noted that the appellant's dry eye syndrome 
and bilateral cataracts were unrelated to his military service.  

VA medical examination in July 2009 yielded diagnoses of 
residuals of pneumonia, asymptomatic, and pleurisy, but the VA 
examiner determined that it was less likely than not that the 
noted disability was related to inservice pneumonia, in the 
absence of clinical evidence of any inservice pneumonia.  That 
opinion is accorded no weight given that the foundation of the 
opinion is erroneous; that is, the record clearly denotes an 
ACDUTRA hospitalization in April 1963 for pneumonia.  Moreover, 
there is probative evidence that such pneumonia was productive of 
chronic disability.  

A VA PTSD examination in August 2005 found there to be present 
PTSD related to inservice pneumonia and the gas stove explosion, 
with a depressive disorder, not otherwise specified, and alcohol 
abuse disorder, both secondary to PTSD.   

The record reflects that the appellant alleges that two of his 
several stressors, purportedly giving rise to PTSD, consist of 
his duty in quelling a riot in Watts, Los Angeles, California, 
and in quelling a state prison riot in Santa Fe, New Mexico.  The 
RO has determined that the appellant's service during these 
periods does not constitute recognizable service for the purpose 
of constituting stressors giving rise to PTSD.  See Allen and Key 
v. Nicholson, 21 Vet. App. 54 (2007) (circumstances of quelling a 
prison riot in Santa Fe in February 1980 during state duty for a 
National Guardsman did not constitute recognizable service for 
the purpose of being a PTSD stressor).

That notwithstanding, the record clearly documents the occurrence 
of inservice pneumonia in April 1963, during a period of ACDUTRA, 
and there is persuasive evidence of the existence of a cooking 
stove explosion in August 1966, during another period of ACDUTRA.  
While there is evidence for and against the proposition that 
chronic disability resulted from the aforementioned incidents, 
the Board is persuaded that the minimal fibrosis and/or linear 
atelectais and scarring of both lung bases shown on postservice 
chest films, along with recently demonstrated pleurisy, are 
residuals of the inservice pneumonia, and that the explosion of a 
gas cooking stove resulted in a corneal scar of the left eye and 
a burn scar of the right wrist, and, in addition, was a stressor 
for the postservice onset of PTSD and secondary depressive and 
alcohol abuse disorders.  To that extent, service connection for 
PTSD and secondary depressive and alcohol abuse disorders, a burn 
scar of the right wrist, and residuals of pneumonia and a left 
eye injury is granted.  


ORDER

Service connection for posttraumatic stress disorder (PTSD) with 
secondary depressive and alcohol abuse disorders is granted.

Service connection for burn scars of the right wrist is granted.

Service connection for residuals of pneumonia is granted.

Service connection for residuals of a left eye injury involving a 
corneal scar is granted.  


REMAND

As part of its February 2008 remand, the Board in responding to 
the appellant's testimony that certain medical records were not 
within his VA claims folder requested that the AMC ask the 
appellant to provide identifying information with respect to his 
treatment providers.  In response, he provided written 
authorizations which the AMC utilized to obtain pertinent 
records.  One such authorization was for Kaiser-Permanente in 
Oakland, California, relating to records for all claimed 
disorders compiled since 1969, and following the AMC's December 
2009 request for the appellant's records, Kaiser-Permanente 
responded later in December 2009 and indicated that its general 
or corporate headquarters was not the repository for individual 
medical records and that such records were stored by the medical 
facility where the treatment was received.  No further request 
for records or updated information from the appellant as to what 
particular facility or facilities provided treatment is shown.  
Remand is thus required to ensure compliance with the VA's duty 
to assist.  

VA examination in July 2009 resulted in entry of a diagnosis of 
residuals of rheumatic fever, asymptomatic, with a medical 
opinion indicating that it was less likely than not that the 
appellant's rheumatic fever was related to his military service.  
The foregoing was accomplished without adequate discussion of the 
significance of the systolic murmur of the heart identified on a 
medical examination by the service department in March 1968, as 
to whether such was a residual of earlier rheumatic fever or an 
unrelated finding, particularly in light of the fact that the 
currently constituted record does not demonstrate the presence of 
rheumatic fever prior to 1981.  In addition, further medical 
input as to the probable date of onset of the claimed Reiter's 
syndrome and its etiology to periods of ACDUTRA and INACDUTRA, 
the latter of which are unspecified, is deemed necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Specify the exact dates of all periods of 
INACDUTRA served by the appellant.  

2.  Request that the appellant fully identify 
at which medical facilities of Kaiser-
Permanente and what approximate dates he was 
treated for residuals of rheumatic fever 
and/or Reiter's syndrome, and upon receipt of 
such information, the AMC should attempt to 
obtain all pertinent records from Kaiser-
Permanente for inclusion in the appellant's 
VA claims folder.  

3.  Thereafter, afford the appellant a VA 
medical examination with respect to his 
claimed residuals of rheumatic fever and 
Reiter's syndrome in order to ascertain the 
existence of current disability, probable 
date of onset, and nexus to service.  The 
claims folder in its entirety should be 
provided to the VA examiner for use in the 
study of this case and the report prepared 
should reflect the examiner's statement as to 
whether in fact the claims folder was made 
available and reviewed.  Such examination 
should include the taking of a complete 
medical history and the conduct of a clinical 
examination and all diagnostic testing deemed 
necessary by the examiner.

Upon completion of the above, the VA examiner 
is asked to address the following question in 
detail, providing a rationale for the opinion 
furnished:

Is it at least as likely as not (50 percent 
or greater probability) that any currently 
existing rheumatic fever and/or Reiter's 
syndrome, or residual of either inclusive of 
erectile dysfunction and sterility as to 
rheumatic fever, originated during any period 
of ACDUTRA (February 8, 1963, to August 7, 
1963, August 8, 1964, to August 22, 1964; 
August 17, 1965 to August 28, 1965; August 
10, 1966, to August 27, 1966; July 8, 1967, 
to July 22, 1967; July 6, 1968, to July 20, 
1968; July 14, 1979, to July 28, 1979; July 
12, 1980, to July 26, 1980; and August 7, 
1982, to August 21, 1982) or any injury 
during INACDUTRA (as determined on remand)?  
The approximate date of onset of each claimed 
disorder should be fully identified with 
citation to the clinical record and the 
examiner is asked to address the appellant's 
contention that his Reiter's syndrome is the 
result of a contaminated injection.  

The clinician is advised that the term as 
likely as not does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended relationship; less likely weighs 
against the claim.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate and 
the reasons why.

4.  Lastly, readjudicate the remaining issues 
on appeal on the basis of all the evidence of 
record and all governing law and regulations.  
If any benefit sought on appeal continues to 
be denied, the appellant must be provided 
with a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should then be 
allowed for a response.  The case should then 
be returned to the Board for further review.

The appellant need take no action until otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The 
purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


